UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2012 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Zacks All-Cap Core Fund (Class A:CZOAX) (Class C: CZOCX) Zacks Market Neutral fund (Class A:ZMNAX) (Class C:ZMNCX) Zacks Small-Cap Core Fund (ZSCCX) SEMI-ANNUAL REPORT May 31, 2012 This page is intentionally left blank Zacks All-Cap Core Fund Zacks Market Neutral Fund Zacks Small-Cap Core Fund Each a series of the Investment Managers Series Trust Table of Contents Schedules of Investments 1 Statements of Assets and Liabilities 19 Statements of Operations 21 Statements of Changes in Net Assets 23 Statement of Cash Flows 26 Financial Highlights 27 Notes to Financial Statements 32 Expense Example 41 This report and the financial statements contained herein are provided for the general information of the shareholders of the Zack All-Cap Core Fund, the Zacks Market Neutral Fund, and the Zacks Small-Cap Core Fund.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective Prospectus. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 95.4% CONSUMER DISCRETIONARY – 10.8% BorgWarner, Inc.* $ Dollar Tree, Inc.* Harman International Industries, Inc. Macy's, Inc. McDonald's Corp. Ross Stores, Inc. Scholastic Corp. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Walt Disney Co. CONSUMER STAPLES – 13.3% Coca-Cola Co. Colgate-Palmolive Co. Corn Products International, Inc. Dean Foods Co.* Dr. Pepper Snapple Group, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* Hershey Co. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Wal-Mart Stores, Inc. ENERGY – 9.3% Apache Corp. Carrizo Oil & Gas, Inc.* Chevron Corp. Clean Energy Fuels Corp.* Ensco PLC - ADR Exxon Mobil Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. FINANCIALS – 13.5% American Express Co. Ares Capital Corp. 1 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) BlackRock, Inc. $ Citigroup, Inc. East West Bancorp, Inc. Hospitality Properties Trust - REIT Invesco Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. Rayonier, Inc. - REIT Toronto-Dominion Bank Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 11.9% Air Methods Corp.* Amgen, Inc. Express Scripts Holding Co.* Hanger Orthopedic Group, Inc.* HCA Holdings, Inc. McKesson Corp. Merck & Co., Inc. Mettler-Toledo International, Inc.* Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* Teva Pharmaceutical Industries Ltd. - ADR INDUSTRIALS – 7.6% Acacia Research Corp.* Cintas Corp. Deere & Co. Illinois Tool Works, Inc. MasTec, Inc.* Middleby Corp.* Snap-on, Inc. Stanley Black & Decker, Inc. United Parcel Service, Inc. - Class B Wabtec Corp. 2 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY – 19.1% Adobe Systems, Inc.* $ Apple, Inc.* Autodesk, Inc.* Cirrus Logic, Inc.* eBay, Inc.* EMC Corp.* Finisar Corp.* Google, Inc. - Class A* IAC/InterActiveCorp Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Mentor Graphics Corp.* Microsemi Corp.* Nuance Communications, Inc.* RADWARE Ltd.* Seagate Technology PLC Sourcefire, Inc.* TIBCO Software, Inc.* MATERIALS – 3.2% Ashland, Inc. Barrick Gold Corp. Monsanto Co. PPG Industries, Inc. TELECOMMUNICATION SERVICES – 2.9% AT&T, Inc. Vodafone Group PLC - ADR UTILITIES – 3.8% American States Water Co. California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $19,787,477) 3 Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value EXCHANGE-TRADED FUNDS – 0.5% SPDR S&P Regional Banking ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $127,725) Principal Amount Value SHORT-TERM INVESTMENTS – 3.9% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS(Cost $928,539) TOTAL INVESTMENTS – 99.8% (Cost $20,843,741) Other Assets in Excess of Liabilities – 0.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 4 Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of May 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 19.1% Financials 13.5% Consumer Staples 13.3% Health Care 11.9% Consumer Discretionary 10.8% Energy 9.3% Industrials 7.6% Utilities 3.8% Materials 3.2% Telecommunication Services 2.9% Total Common Stocks 95.4% Exchange-Traded Funds 0.5% Short-Term Investments 3.9% Total Investments 99.8% Other Assets in Excess of Liabilities 0.2% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 5 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 85.9% CONSUMER DISCRETIONARY – 18.0% Bally Technologies, Inc.*1 $ Cinemark Holdings, Inc.1 Dick's Sporting Goods, Inc.1 Dollar Tree, Inc.*1 Foot Locker, Inc.1 General Motors Co.*1 Grupo Televisa S.A.B. - ADR1 Interpublic Group of Cos., Inc.1 Leggett & Platt, Inc.1 Lennar Corp. - Class A1 Macy's, Inc.1 Ross Stores, Inc.1 Thor Industries, Inc.1 TJX Cos., Inc.1 VF Corp.1 Whirlpool Corp.1 CONSUMER STAPLES – 8.7% Coca-Cola Co.1 Corn Products International, Inc.1 H.J. Heinz Co.1 Hain Celestial Group, Inc.*1 Hershey Co.1 Kroger Co.1 ENERGY – 1.0% Tenaris S.A. - ADR1 FINANCIALS – 3.2% Hospitality Properties Trust - REIT1 Rayonier, Inc. - REIT1 U.S. Bancorp1 HEALTH CARE – 13.1% Abbott Laboratories1 Amgen, Inc.1 Bio-Rad Laboratories, Inc. - Class A*1 Cyberonics, Inc.*1 Express Scripts Holding Co.*1 HCA Holdings, Inc.1 McKesson Corp.1 6 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Merck & Co., Inc.1 $ Orthofix International N.V.*1 Teva Pharmaceutical Industries Ltd. - ADR1 UnitedHealth Group, Inc.1 INDUSTRIALS – 16.8% Clean Harbors, Inc.*1 Cummins, Inc.1 Deere & Co.1 Deluxe Corp.1 Granite Construction, Inc.1 Honeywell International, Inc.1 IDEX Corp.1 Lincoln Electric Holdings, Inc.1 Snap-on, Inc.1 Stanley Black & Decker, Inc.1 Teledyne Technologies, Inc.*1 Textainer Group Holdings Ltd.1 Union Pacific Corp.1 United Parcel Service, Inc. - Class B1 United Technologies Corp.1 W.W. Grainger, Inc.1 Woodward, Inc.1 INFORMATION TECHNOLOGY – 18.2% Apple, Inc.*1 Autodesk, Inc.*1 Broadridge Financial Solutions, Inc.1 Check Point Software Technologies Ltd.*1 EMC Corp.*1 Finisar Corp.*1 Intel Corp.1 International Business Machines Corp.1 Mastercard, Inc. - Class A1 NCR Corp.*1 Nuance Communications, Inc.*1 Procera Networks, Inc.*1 QUALCOMM, Inc.1 Seagate Technology PLC1 Synopsys, Inc.*1 TIBCO Software, Inc.*1 7 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Total System Services, Inc.1 $ Trimble Navigation Ltd.*1 MATERIALS – 2.2% Eastman Chemical Co.1 Harry Winston Diamond Corp.*1 TELECOMMUNICATION SERVICES – 3.7% AT&T, Inc.1 Vodafone Group PLC - ADR1 UTILITIES – 1.0% NorthWestern Corp.1 TOTAL COMMON STOCKS (Cost $24,691,273) EXCHANGE-TRADED FUNDS – 1.2% iShares Russell 2000 Value Index Fund1 TOTAL EXCHANGE-TRADED FUNDS (Cost $375,707) Principal Amount Value SHORT-TERM INVESTMENTS – 15.4% $ UMB Money Market Fiduciary Fund, 0.01%1,2 TOTAL SHORT-TERM INVESTMENTS (Cost $4,998,487) TOTAL INVESTMENTS – 102.5% (Cost $30,065,467) Liabilities in Excess of Other Assets – (2.5)% TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 86.2% COMMON STOCKS – 83.2% CONSUMER DISCRETIONARY – 21.0% AutoZone, Inc.* 8 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Bravo Brio Restaurant Group, Inc.* $ Career Education Corp.* Chipotle Mexican Grill, Inc.* Deckers Outdoor Corp.* Finish Line, Inc. - Class A Hyatt Hotels Corp. - Class A* J.C. Penney Co., Inc. Johnson Controls, Inc. Kohl's Corp. Lamar Advertising Co. - Class A* Lowe's Cos., Inc. Lululemon Athletica, Inc.* National CineMedia, Inc. Nordstrom, Inc. NVR, Inc.* Polo Ralph Lauren Corp. PulteGroup, Inc.* Royal Caribbean Cruises Ltd. Staples, Inc. Tempur-Pedic International, Inc.* Thomson Reuters Corp. Urban Outfitters, Inc.* CONSUMER STAPLES – 7.5% Campbell Soup Co. Cia de Bebidas das Americas - ADR ConAgra Foods, Inc. Kellogg Co. Safeway, Inc. Sanderson Farms, Inc. ENERGY – 1.5% Cameco Corp. Dril-Quip, Inc.* FINANCIALS – 1.9% Banco Santander S.A. - ADR 9 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIALS (Continued) Public Storage - REIT $ HEALTH CARE – 11.4% Alere, Inc.* AMERIGROUP Corp.* AstraZeneca PLC - ADR Baxter International, Inc. Becton, Dickinson and Co. Lincare Holdings, Inc. Owens & Minor, Inc. Quest Diagnostics, Inc. Sanofi - ADR Valeant Pharmaceuticals International, Inc.* WellPoint, Inc. INDUSTRIALS – 16.2% Aecom Technology Corp.* Avery Dennison Corp. Canadian National Railway Co. Ceradyne, Inc. Colfax Corp.* CSX Corp. Eaton Corp. EMCOR Group, Inc. Fastenal Co. General Dynamics Corp. Heartland Express, Inc. Ingersoll-Rand PLC Navistar International Corp.* Pitney Bowes, Inc. Republic Services, Inc. Rockwell Collins, Inc. SYKES Enterprises, Inc.* INFORMATION TECHNOLOGY – 16.6% Arris Group, Inc.* Arrow Electronics, Inc.* ASML Holding N.V. Blackbaud, Inc. 10 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) CACI International, Inc. - Class A* $ Cognizant Technology Solutions Corp. - Class A* Compuware Corp.* Dell, Inc.* Fairchild Semiconductor International, Inc.* Flextronics International Ltd.* Harris Corp. Infosys Ltd. - ADR Jabil Circuit, Inc. Logitech International S.A.* Microchip Technology, Inc. Nokia OYJ - ADR NVIDIA Corp.* SAIC, Inc. SAP A.G. - ADR Solera Holdings, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. - ADR MATERIALS – 2.6% International Flavors & Fragrances, Inc. Rock-Tenn Co. - Class A Titanium Metals Corp. TELECOMMUNICATION SERVICES – 3.6% America Movil S.A.B. de C.V. - ADR Rogers Communications, Inc. - Class B Telefonica S.A. - ADR Windstream Corp. UTILITIES – 0.9% Exelon Corp. TOTAL COMMON STOCKS (Proceeds $28,071,658) EXCHANGE-TRADED FUNDS – 3.0% Powershares QQQ Trust Series 1 SPDR S&P Metals & Mining ETF 11 Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) EXCHANGE-TRADED FUNDS (Continued) SPDR S&P Pharmaceuticals ETF $ TOTAL EXCHANGE-TRADED FUNDS (Proceeds $977,198) TOTAL SECURITIES SOLD SHORT (Proceeds $29,048,856) $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 Long security positions with a value of $33,234,167 have been segregated in connection with securities sold short. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 12 Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of May 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology 18.2% Consumer Discretionary 18.0% Industrials 16.8% Health Care 13.1% Consumer Staples 8.7% Telecommunication Services 3.7% Financials 3.2% Materials 2.2% Energy 1.0% Utilities 1.0% Total Common Stocks 85.9% Exchange-Traded Funds 1.2% Short-Term Investments 15.4% Total Investments 102.5% Liabilities in Excess of Other Assets (2.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 13 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 101.5% CONSUMER DISCRETIONARY – 19.2% Carrols Restaurant Group, Inc.* $ Churchill Downs, Inc. CROCS, Inc.* Destination Maternity Corp. Dorman Products, Inc.* Fiesta Restaurant Group, Inc. Fisher Communications, Inc.* Interval Leisure Group, Inc. Isle of Capri Casinos, Inc.* Mac-Gray Corp. Marcus Corp. Marine Products Corp. Papa John's International, Inc.* RG Barry Corp. 87 Saga Communications, Inc. - Class A* Shiloh Industries, Inc. Shoe Carnival, Inc.* Smith & Wesson Holding Corp.* CONSUMER STAPLES – 3.7% Fresh Del Monte Produce, Inc. J&J Snack Foods Corp. Spectrum Brands Holdings, Inc.* ENERGY – 1.2% Delek U.S. Holdings, Inc. 10 OYO Geospace Corp.* 37 Targa Resources Corp. FINANCIALS – 22.3% Baldwin & Lyons, Inc. - Class B Calamos Asset Management, Inc. - Class A Center Bancorp, Inc. 90 Credit Acceptance Corp.* Donegal Group, Inc. - Class A EMC Insurance Group, Inc. 83 Enstar Group Ltd.* 24 Epoch Holding Corp. First Defiance Financial Corp. Horace Mann Educators Corp. 14 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Investors Bancorp, Inc.* $ Lakeland Financial Corp. LaSalle Hotel Properties - REIT MarketAxess Holdings, Inc. 53 Metro Bancorp, Inc.* Peoples Bancorp, Inc. 35 ProAssurance Corp. Safety Insurance Group, Inc. 25 StellarOne Corp. Symetra Financial Corp. Union First Market Bankshares Corp. 65 United Fire Group, Inc. Washington Trust Bancorp, Inc. HEALTH CARE – 8.2% Amicus Therapeutics, Inc.* Arthrocare Corp.* Cantel Medical Corp. Capital Senior Living Corp.* Cynosure, Inc. - Class A* Medtox Scientific, Inc.* National Healthcare Corp. Select Medical Holdings Corp.* 42 WellCare Health Plans, Inc.* INDUSTRIALS – 28.7% 77 Amerco, Inc. 95 American Railcar Industries, Inc.* 1 Astronics Corp. - Class B* 26 Barrett Business Services, Inc. 97 CAI International, Inc.* Cascade Corp. CDI Corp. Coleman Cable, Inc. Columbus McKinnon Corp.* 97 Cubic Corp. 70 DXP Enterprises, Inc.* Franklin Covey Co.* Generac Holdings, Inc.* GP Strategies Corp.* H&E Equipment Services, Inc.* 15 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Hurco Cos., Inc.* $ Kadant, Inc.* 43 LB Foster Co. - Class A 39 McGrath Rentcorp 42 Mueller Industries, Inc. 54 NACCO Industries, Inc. - Class A Navigant Consulting, Inc.* Park-Ohio Holdings Corp.* Patriot Transportation Holding, Inc.* Pike Electric Corp.* 35 Powell Industries, Inc.* Quality Distribution, Inc.* 64 Raven Industries, Inc. 65 Robbins & Myers, Inc. Rollins, Inc. 13 Teledyne Technologies, Inc.* Textainer Group Holdings Ltd. Trimas Corp.* U.S. Ecology, Inc. Unifirst Corp. Universal Truckload Services, Inc. INFORMATION TECHNOLOGY – 14.1% Actuate Corp.* 29 Cardtronics, Inc.* Cray, Inc.* Deltek, Inc.* Electronics for Imaging, Inc.* Guidance Software, Inc.* 73 Monotype Imaging Holdings, Inc.* Multi-Fineline Electronix, Inc.* PC Connection, Inc. Perficient, Inc.* SS&C Technologies Holdings, Inc.* Syntel, Inc. 92 Ultratech, Inc.* Verint Systems, Inc.* MATERIALS – 2.5% Chemtura Corp.* H.B. Fuller Co. 16 Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS – Continued As of May 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Koppers Holdings, Inc. $ Landec Corp.* 10 Schweitzer-Mauduit International, Inc. UTILITIES – 1.6% Southwest Gas Corp. TOTAL COMMON STOCKS (Cost $587,529) Principal Amount Value SHORT-TERM INVESTMENTS – 0.8% $ UMB Money Market Fiduciary Fund, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $4,529) TOTAL INVESTMENTS – 102.3% (Cost $592,058) Liabilities in Excess of Other Assets – (2.3)% TOTAL NET ASSETS – 100.0% $ REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 17 Zacks Small-Cap Core Fund SUMMARY OF INVESTMENTS As of May 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 28.7% Financials 22.3% Consumer Discretionary 19.2% Information Technology 14.1% Health Care 8.2% Consumer Staples 3.7% Materials 2.5% Utilities 1.6% Energy 1.2% Total Common Stocks 101.5% Short-Term Investments 0.8% Total Investments 102.3% Liabilities in Excess of Other Assets (2.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 18 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2012 (Unaudited) All-Cap Core Fund Market Neutral Fund Assets: Investments in securities, at value (cost $20,843,741 and $30,065,467) $ $ Cash — Cash deposited with broker for securities sold short — Receivables: Fund shares sold — Dividends and interest Investment securities sold Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $0 and $29,048,856) — Dividends and interest on securities sold short — Payables: Investment securities purchased Fund shares redeemed Distribution plan (Note 6) Advisory fees Fund accounting fees Transfer agent fees and expenses Fund administration fees Auditing fees Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ $ Accumulated net investment income (loss) ) Accumulated net realized loss on investments ) ) Net unrealized appreciation on: Investments Securities sold short — Net Assets $ $ Maximum Offering Price per Share: Class A: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Redemption price per share $ $ Maximum sales charge (5.75% of offering price)* Maximum offering price per share $ $ Class C: Net assets applicable to shares outstanding $ $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 19 Zacks Funds STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2012 (Unaudited) Small-Cap Core Fund Assets: Investments in securities, at value (cost $592,058) $ Receivables: Investment securities sold Dividends and interest From Advisor Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Distribution plan (Note 6) Organizational fees Auditing fees Transfer agent fees and expenses Fund accounting fees Fund administration fees Trustees' fees and expenses Custody fees Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Net Assets $ Shares of beneficial interest issued and outstanding Offering and redemption price per share $ See accompanying Notes to Financial Statements. 20 Zacks Funds STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2012 (Unaudited) All-Cap Core Fund Market Neutral Fund Investment Income: Dividends (net of foreign withholding taxes of $1,145 and $2,681) $ $ Interest 32 Total investment income Expenses: Advisory fees Distribution fees (Note 6) Class A Class C Fund administration fees Fund accounting fees Transfer agent fees and expenses Registration fees Custody fees Shareholder reporting fees Legal fees Audit fees Trustees' fees and expenses Chief Compliance Officer fees Insurance fees Miscellaneous Total expenses Less: Advisory fees waived ) ) Dividends on securities sold short and interest expense (net of foreign withholding taxes of $2,303) — Net expenses Net investment income (loss) ) Realized and Unrealized Gain on Investments and Securities Sold Short: Net realized gain (loss) on: Investments Securities sold short — ) Total net realized gain Net change in unrealized appreciation (depreciation) on: Investments ) Securities sold short — Total net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ $ See accompanying Notes to Financial Statements. 21 Zacks Funds STATEMENT OF OPERATIONS For the Six Months Ended May 31, 2012 (Unaudited) Small-Cap Core Fund Investment Income: Dividends $ Interest 2 Total investment income Expenses: Fund administration fees Fund accounting fees Registration fees Transfer agent fees and expenses Custody fees Organizational fees Audit fees Legal fees Trustees' fees and expenses Shareholder reporting fees Chief Compliance Officer fees Advisory fees Insurance fees Distribution fees (Note 6) Miscellaneous Total expenses Less: Advisory fees waived ) Less: Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Securities Sold Short: Net realized gain on investments Total net realized gain Net change in unrealized appreciation/depreciation on investments ) Total net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 22 Zacks Funds STATEMENTS OF CHANGES IN NET ASSETS All-Cap Core Fund1 Six Months Ended May 31, 2012 (Unaudited) Year Ended November 30, 2011 Increase in Net Assets from: Operations: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations Capital Transactions: Net proceeds from shares sold: Class A Class C Cost of shares redeemed: Class A* ) ) Class C** ) ) Net increase (decrease) from capital transactions ) Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income $ $
